Citation Nr: 1626916	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-08 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of medical expenses incurred while an inpatient at Martin Memorial Medical Center from April 20 to April 28, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and A.G.M.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.  The case was remanded in March 2015 for further development.

The Veteran, his spouse, and A.G.M. testified at a travel board hearing in January 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In March 2015 the Board also remanded the question what evaluation is warranted for posttraumatic stress disorder from September 5, 2013.  That claim was adjudicated by a different agency of original jurisdiction and it will be the subject of a separate decision to be issued at a later date.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in March 2015 in order to obtain any additional records from Martin Memorial Medical Center and from the West Palm Beach and Miami VA Medical Centers during the pertinent time period, and to secure a medical opinion from a VA neurosurgeon.  

The AOJ obtained authorization and requested records from Martin Memorial Medical Center, and informed the Board when they did not receive a response.  The AOJ, however, failed to inform the Veteran that they were unable to obtain these records.  Additionally, there is no evidence in the claims file that the AOJ attempted to obtain records from the West Palm Beach and Miami VA Medical Centers, or obtain the medical opinion.  Therefore, there was not substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case must be remanded to complete the required development.

Accordingly, the case is REMANDED for the following action:

1. With regard to the lack of response from Martin Memorial Medical Center, the AOJ must: (a) notify the claimant that it was unable to obtain any additional records from the Medical Center; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  The AOJ must obtain and associate with the claims file any additional records from the West Palm Beach and Miami VA Medical Centers related to attempts to transfer the Veteran from Martin Memorial Medical Center to a VA facility in April 2011, to include any records of telephone calls between the Martin Memorial Medical Center, the Veteran and/or his spouse, and Grace Lottman, the interfacility transfer nurse program manager at the West Palm Beach VA Medical Center.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. After completing the development above and associating any additional records with the claims file, make all evidence associated with this claim available to a VA neurosurgeon.  The neurosurgeon must review the claims file, including all records from Martin Memorial Medical Center and the March 2012 opinion by Dr. J.J.V., and document such review in his or her report.  The neurosurgeon is to opine based on sound medical judgment whether the Veteran's condition stabilized prior to his discharge on April 28, 2011, such that he could have been transferred to a VA facility for continuation of treatment.  If so, the neurosurgeon must state, with full rationale, when the stabilization occurred. Again, the neurosurgeon must provide a detailed explanation for any opinion offered, including a discussion of the facts of this case, to include the Veteran's lay contentions.  The neurosurgeon's report must be associated with the claims file. 

4. Then, readjudicate the claim.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative a supplemental statement of the case clearly indicating the basis for the decision and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




